UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6908



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


REINALDO LOZANO, a/k/a Ray,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Henry C. Morgan, Jr., District
Judge. (CR-86-35-NN)


Submitted:   August 30, 2000             Decided:   September 11, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reinaldo Lozano, Appellant Pro Se. Mark Anthony Exley, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reinaldo Lozano appeals the district court’s order denying his

motion to reconsider the denial of his motion to correct his sen-

tence.   We have reviewed the record and the district court’s opin-

ion and order and find no reversible error.   See United States v.

Williams, 674 F.2d 310, 312 (4th Cir. 1982). Accordingly, we grant

Lozano leave to proceed in forma pauperis, and affirm the district

court’s denial of his motion to reconsider.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2